Citation Nr: 1011833	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. L.J.




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1943 to January 1946.  The Veteran subsequently 
served in the Air Force Reserves and had the following 
periods of active duty for training:  June 13, 1959 to June 
27, 1959; November 21, 1959; May 1, 1960 to May 15, 1960; 
June 4, 1961 to June 18, 1961; July 14, 1962 to July 28, 
1962; July 13, 1963 to July 27, 1963; and August 15, 1964 to 
August 29, 1964.  The Veteran died in May 2008.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the appellant's 
claim.

In September 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned.  A transcript of the hearing 
has been associated with the VA claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


Issues not currently on appeal

Pursuant to 38 C.F.R. § 3.152(b)(1), a claim by a surviving 
spouse for compensation or dependency and indemnity 
compensation will also be considered to be a claim for death 
pension and accrued benefits.  A review of the record 
indicates that the RO has only adjudicated the appellant's 
claim for service connection for cause of death and has not 
adjudicated the appellant's entitlement to death pension 
and/or accrued benefits.  As such, these issues are referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The issues of entitlement to death pension and/or accrued 
benefits have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
appellant's claim must be remanded for further development.  

Reasons for remand

Dose estimate

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death due to in-
service radiation exposure.  Specifically, the appellant 
asserts that the Veteran was exposed to ionizing radiation 
while stationed at the Alamogordo Air Field on July 16, 1945 
during atmospheric nuclear testing known as Project TRINITY.  
See, e.g., the appellant's notice of disagreement dated 
November 2008.

In a letter dated August 2005, the Defense Threat Reduction 
Agency (DTRA) stated that although the Veteran was stationed 
at Alamogordo Air Field on July 16, 1945, he was not a 
participant in Project TRINITY.  The DTRA further indicated 
that "after a careful search of available dosimetry data, we 
found no record of radiation exposure for him."  See the 
letter from DTRA dated August 2005.  However, in a subsequent 
letter, DTRA indicated that because historical records did 
not document the Veteran's participation in Project TRINITY, 
"we did not perform a dose assessment, but rather advised 
the VA that the results of our research did not confirm you 
as a participant in U.S. atmospheric nuclear testing."  

Pursuant to 38 C.F.R. § 3.311(a)(1), "in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 
§ 3.307 or § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses."  

The certificate of death and the medical evidence of record 
demonstrate that the Veteran died from esophageal cancer, 
which is considered a radiogenic disease under 38 C.F.R. § 
3.311(b)(2).  Accordingly, pursuant to 38 C.F.R. § 
3.311(a)(1), VA is required to obtain a dose assessment.  

Outstanding Federal records

A review of the VA claims folder indicates that the Veteran 
was the recipient of a "compassionate payment" of $75,000 
from the Department of Justice under the Radiation Exposure 
Compensation Program.  Internet evidence submitted by the 
Veteran prior to his death shows that this payment was 
received based upon his status as an on-site participant in 
above-ground nuclear weapons testing.  See the Radiation 
Exposure Compensation Program guidelines submitted by the 
Veteran in December 2005.

Pursuant to 38 U.S.C.A. § 5103A(c), VA's duty to assist 
encompasses a duty to obtain any relevant records held by any 
Federal department or agency.  Accordingly, it is the 
responsibility of VA to make reasonable efforts to obtain the 
outstanding Department of Justice records pertaining to the 
Veteran's participation in the Radiation Exposure 
Compensation Program.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	VBA should contact the Department 
of Justice for the purpose of 
obtaining any records from that 
agency that pertain to the 
Veteran's claim and award under the 
Radiation Exposure Compensation 
Program.  Any records so obtained 
should be associated with the 
Veteran's VA claims folder.  Any 
notice from Department of Justice 
that these records are not 
available should be noted in the VA 
claims folder.

2.	After undertaking the above 
development, VBA should forward the 
Veteran's personnel records and 
other pertinent documents to the 
DTRA to prepare a dose estimate, in 
accordance with 38 C.F.R. § 
3.311(a)(2)(iii).  If exposure to 
ionizing radiation is confirmed, 
VBA should then  forward the 
Veteran's claims folder to the VA 
Under Secretary for Benefits for an 
opinion pursuant to 38 C.F.R. § 
3.311(c).  Any information so 
obtained should be associated with 
the Veteran's VA claims folder.

3.	If radiation exposure is indicated 
in response to the above requests, 
VBA should arrange for a physician 
with appropriate expertise to 
review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the cause of the Veteran's death 
(esophageal cancer) was due to his 
military service, to include any 
in-service exposure to radiation.  
A report should be prepared and 
associated with the VA claims 
folder.

4.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the appellant's claim.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the appellant and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


